Citation Nr: 0914977	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected degenerative disc disease (DDD) of the lumbar spine 
in excess of 10 percent prior to January 3, 2006, and in 
excess of 20 percent on and after January 3, 2006.

2.  Entitlement to an initial disability rating for service-
connected DDD of the cervical spine in excess of 20 percent.

3.  Entitlement to an initial disability rating for service-
connected gastroesophageal reflux disease (GERD) in excess of 
10 percent.

4.  Entitlement to an initial compensable disability rating 
for service-connected hypertension.

5.  Entitlement to a compensable disability rating for 
service-connected chronic urticaria.

6.  Entitlement to an increased disability rating for a right 
elbow disability currently evaluated as 30 percent disabling 
effective July 18, 2007.

7.  Entitlement to an increased disability rating for a left 
elbow disability currently evaluated as 20 percent disabling 
effective July 18, 2007.

8.  Entitlement to an effective date earlier than July 18, 
2007 for the assignment of a 20 percent rating for a right 
elbow disability.

9.  Entitlement to an effective date earlier than July 18, 
2007 for the assignment of a 20 percent rating for a left 
elbow disability.

10.  Entitlement to an effective date earlier than July 18, 
2007 for the assignment of a 20 percent rating for a clavicle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1973, September 1990 to July 1991, and March 2003 
to May 2004.  Service in Vietnam and award of the Combat 
Action Ribbon is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran was discharged from his last period of active 
duty on May 30, 2004.  He filed several claims in May 2004, 
which were granted in-part in a May 2005 rating decision.  
Specifically, the RO granted service connection for DDD of 
the lumbosacral and cervical spine, GERD, and hypertension, 
making each disability rating effective May 31, 2004, the day 
after the Veteran's final discharge.  The May 2005 rating 
decision also continued the noncompensable disability rating 
for chronic urticaria which has been service-connected since 
December 4, 1991.  The Veteran disagreed with the disability 
ratings and perfected his appeal of the first five issues 
listed above.

The May 2005 rating decision denied entitlement to service 
connection for a right calf strain, a chronic cough 
condition, a skin rash, claimed as due to exposure to 
herbicides, asbestos exposure, an anxiety disorder, a 
prostate disorder, a cholesterol disorder and coronary heart 
disease.  The May 2005 rating decision also continued 
noncompensable disability ratings for bilateral elbow 
disabilities, and increased the disability rating for a 
service-connected left clavicle disability to 10 percent 
disabling.  

The Veteran did not address the issues of a prostate 
disorder, cholesterol disorder, coronary heart disease or a 
right calf strain in his June 2005 notice of disagreement 
(NOD).  Thus, those issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

The Veteran did perfect appeals as to claims of increased 
ratings for bilateral elbow disabilities, a left clavicle 
disorder and a right thumb disorder, and claims of service 
connection for chronic cough and a skin rash.  

In a December 2007 written submission, prior to the claims 
file being certified to the Board, the Veteran noticed his 
withdrawal of the left clavicle, chronic cough, skin rash and 
a right thumb disorder claims.  The December 2007 submission 
contained the appropriate information and therefore the 
issues are not on appeal.  See 38 C.F.R. § 20.204(b)(1) and 
(2) (2008).

A March 2008 rating decision granted increased ratings for 
the bilateral elbow disorders and the left clavicle disorder, 
effective July 18, 2007.  These grants were not the maximum 
benefit available.  However, as discussed in more detail 
below, the Veteran subsequently withdrew any appeal as to 
these issues.

In April 2008, the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.  The Veteran submitted additional evidence at the 
hearing, waiving RO consideration.  See 38 C.F.R. § 20.1304 
(2008).  The Board may proceed.

The issues of effective dates earlier than July 18, 2007, for 
increased disability ratings for right and left elbow 
disabilities, and a clavicle disability and entitlement to a 
compensable disability rating for chronic urticaria are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 28, 2005, the Veteran's service-
connected DDD of the lumbar spine was manifested by painful 
motion without ankylosis, forward flexion limited to 85 
degrees, a combined range of motion of the thoracolumbar 
spine limited to 235 degrees, muscle spasm, guarding, 
localized tenderness, or vertebral body fracture with loss of 
50 percent or more of the height.

2.  On and after November 28, 2005, the Veteran's service-
connected DDD of the lumbar spine is manifested by use of 
cane in right hand, complaints of daily pain, flare-ups that 
occur 4-5 times per week, pain that radiates to the right 
lower extremity, antalgic gait on the right, without 
incapacitating episodes, and documented limited range of 
forward flexion.

3.  The Veteran's service-connected degenerative disc disease 
at the C4-5-6-7 levels of the cervical spine is manifested by 
forward flexion of greater than 15 degrees and no evidence of 
ankylosis of the cervical spine.

4.  The Veteran's service-connected DDD of the cervical spine 
includes symptoms of left arm radiculopathy, including left 
arm weakness in triceps with C7 distribution numbness.

5.  The Veteran's service-connected GERD is manifested by 
complaints of reflux at night, dysphagia and heartburn with 
pain radiating through the shoulder and arm.  

6.  Prior to June 25, 2004, the Veteran's service connected 
hypertension was not manifested by diastolic pressure 
predominantly above 100 or systolic pressure predominantly 
above 160 and did not require medication.

7.  As of June 25, 2004, the Veteran's service-connected 
hypertension has been manifested by use of medications to 
control hypertension, without diastolic pressure 
predominantly above 110 or systolic pressure predominantly 
above 200.

8.  In a written statement dated April 10, 2008, after 
certification of the claims file to the Board but prior to 
the promulgation of a decision in the appeal, the Veteran, 
identifying himself by name and by VA claim number, stated 
that he wanted to withdraw the appeal for entitlement to 
increased disability ratings for service-connected right and 
left elbow disabilities.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected lumbar spine disability prior 
to November 20, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for an increased rating of 20 percent 
disabling for service-connected lumbar spine disability were 
met as of November 20, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

3.  The criteria for an initial rating in excess of 20 
percent disabling have not been met at any time for the 
Veteran's service-connected lumbar spine disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

4.  The criteria for an initial rating in excess of 20 
percent disabling have not been met for the Veteran's 
service-connected cervical spine disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

5.  Entitlement to a separate 20 percent disability rating 
for upper left extremity radiculopathy, due to service-
connected DDD of the cervical spine is granted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.310, 4.25, 4.124a, 
Diagnostic Code 8514 (2008); Esteban v. Brown, 6 Vet. App. 
259 (1994).

6.  The criteria for an initial disability rating of 30 
percent, but no higher, have been met for the Veteran's 
service-connected GERD disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.113, Diagnostic Code 7346 (2008).

7.  The criteria for a compensable disability rating were not 
met for the Veteran's service-connected hypertension prior to 
June 25, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).

8.  The criteria for a disability rating of 10 percent, but 
no higher, have been met for the Veteran's service-connected 
hypertension as of June 25, 2004.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

9.  The issue of entitlement to an increased disability 
rating for a right elbow condition is dismissed.  38 U.S.C.A. 
§§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 
(2008).

10.  The issue of entitlement to an increased disability 
rating for a left elbow condition is dismissed.  38 U.S.C.A. 
§§ 7104, 7105(b) and (d) (West 2002); 38 C.F.R. § 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for initial 
ratings for DDD of the lumbar and cervical spine, GERD and 
hypertension.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

The claims for DDD of the lumbar spine and cervical spine, 
GERD and hypertension arise from the Veteran's disagreement 
with initially assigned disability ratings.  The U.S. Court 
of Appeals for Veterans Claims (Court) observed that a claim 
of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's cervical and 
lumbar spine and hypertension claims, a letter dated in June 
2004 fully satisfied the duty to notify provisions, excepting 
notice of the degree of disability and effective date 
elements of Dingess.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Similarly, a pre-
adjudicatory letter in July 2004 fully satisfied the duty to 
notify provisions, excepting notice of the degree of 
disability and effective date elements of Dingess.  See id.  
A March 2006 letter provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, he 
was provided ample opportunity over two years to respond with 
additional argument and evidence, did so, and the claims were 
readjudicated and additional supplemental statements of the 
case (SSOCs) were provided to the Veteran, most recently in 
March 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The Veteran was also provided several medical examinations 
regarding his claims since 2004, most recently in July 2007 
for his lumbar and cervical spine disabilities and in August 
2007 for his GERD and hypertension.  The Veteran has not 
reported receiving any recent treatment specifically for 
these conditions (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2007 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Increased Ratings

The Veteran contends that he is entitled to initial ratings 
in excess of 10 percent for his lumbar spine DDD, 20 percent 
for his cervical spine DDD, 10 percent for GERD, and a 
noncompensable rating for hypertension.  For the reasons that 
follow, the Board concludes that increased ratings are 
warranted for lumbar spine DDD, GERD and hypertension.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. DDD of the Lumbar Spine

The Veteran was granted service connection for DDD of the 
lumbar spine in the May 2005 rating decision.  The initial 
disability rating was evaluated as 10 percent disabling 
effective May 31, 2004.  In a March 2008 rating decision, the 
disability rating was evaluated as 20 percent disabling 
effective January 3, 2006, the date of a medical examination 
by Dr. J.L. showing limited forward flexion of the Veteran's 
low back.  The Veteran contends the rating should be 
increased with the effective date of May 31, 2004.  See 
hearing transcript at page 2.

The Veteran's lumbar spine DDD is currently rated under 
Diagnostic Code (DC) 5243.  See 38 C.F.R. § 4.71a (2008).  
The Board notes that DDD is rated under Diagnostic Code 5243 
for Intervertebral disc syndrome.  Under DC 5243, the rater 
can rate the Veteran's disability under either the General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The Board looks first to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  A 20 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

The July 2007 VA examiner determined that there was no 
evidence of incapacitating episodes.  The Board has reviewed 
the remaining evidence and, similarly, cannot find evidence 
of prescribed bed rest by a physician.  The Board finds that 
there is no evidence of incapacitating episodes.  Without 
such evidence, the Veteran would not benefit from application 
of the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  See id.  The Board turns to the 
General Ratings Formula for Diseases and Injuries of the 
Spine.  


For Diagnostic Codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), the General Ratings 
Formula for Diseases and Injuries of the Spine provides that 
with or without symptoms such as pain, stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease the following ratings for the lumbar spine will 
apply:

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height.

See 38 C.F.R. § 4.71a (2008).  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  See 38 C.F.R. § 4.71a, Plate V (2008).

The Veteran's back disability was evaluated as 10 percent 
disabling from May 31, 2004, the day following the Veteran's 
discharge from active duty, to January 2, 2006, the day 
before a January 3, 2006, report from Dr. J.L.  The Veteran's 
back disability is currently rated 20 percent disabling 
effective January 3, 2006.  The Board will consider the 
period prior to January 3, 2006, first.

A November 2004 VA examination reported forward flexion to 95 
degrees, extension to 30 degrees, left and right lateral 
flexion to 20 degrees and left and right rotation to 40 
degrees with complaints of pain at the end of the ranges of 
motion.  The RO granted a 10 percent disability rating even 
though the Veteran's ranges of motion exceeded that for a 10 
percent disability rating, and the November 2004 examination 
results certainly do not support a finding of a 20 percent 
disability rating.

An August 2005 VA physical therapist's report indicates that 
the Veteran "amb [ambulated] with no AD [assistive device], 
antalgic R [right] LE [lower extremity] with lack of hip flex 
and circumduction for advancement of R LE."  The physical 
therapist indicated that the Veteran's range of motion was 
"min/mod [minimum/moderate] limits throughout," however; no 
measurement of degree was noted.  There is nothing else in 
the report from which the Board can determine what limits the 
Veteran had in forward flexion, whether that particular range 
of motion was minimum or moderate and to what degree it was 
limited.  

The Veteran submitted a January 2006 medical report of Dr. 
J.L. who noted the Veteran's range of motion during a 
November 28, 2005, examination as follows:

Physical exam reveals a pleasant male who has 
restricted neck range of motion.  He has restricted 
lumbosacral range of motion as well.  He flexes to 
about 10 [degrees], extends to 10 [degrees] and 
rotates to about 15 [degrees] bilaterally.  In 
terms of lumbosacral range of motion, he can touch 
just to the top of his knees on forward bending, 
further bending being limited by pain.

The Board finds that Dr. J.L.'s statement regarding flexion 
of 10 degrees refers to the Veteran's neck range of motion 
and not his back's range of motion.  Dr. J.L. described the 
Veteran's lumbosacral range of motion in a following 
sentence.  Thus, the exact measurement of the Veteran's 
forward flexion is best described by the November 2004 and 
July 2007 VA examinations which noted that the ranges of 
motion measurements were taken using a goniometer.

The RO granted a 20 percent disability rating based on the 
January 2006 report of Dr. J.L indicating the Veteran could 
only reach the tops of his knees.  This precise statement was 
contained in the November 28, 2005, statement of Dr. J.L.  In 
sum, after review of the entire record, the Board finds that 
there was record evidence dated November 28, 2005, which 
established the Veteran's forward flexion of the lumbar spine 
was limited.  For that reason, the Board finds that a 20 
percent disability rating was supported by the evidence from 
November 28, 2005, and that to that extent, the Veteran's 
claim is granted.  Prior to November 28, 2005, the evidence 
does not establish that the Veteran had forward flexion of 
the thoracolumbar spine not greater than 60 degrees, combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Accordingly, the criteria for a rating in excess of 10 
percent under the General Formula are not met prior to 
November 28, 2005.  

In a July 2007 VA examination, the Veteran was determined to 
have forward flexion to 55 degrees, extension to 5-8 degrees, 
right lateral flexion lateral flexion to 13 degrees, and left 
lateral flexion to 15 degrees, and right rotation of 10 
degrees and left rotation of 20 degrees.  

The record thus establishes that the Veteran's most recent 
range of motion is in excess of the limited range of motion 
criteria required for the assignment of a 40 percent rating.  
Moreover, there is no evidence of ankylosis of any portion of 
the spine.  The Board further finds that the evidence does 
not support a finding of a disability rating in excess of 20 
percent for lumbar spine DDD at any point since the date of 
service connection under the General Ratings Formula.  See 
38 C.F.R. § 4.71a.

The General Ratings Formula also states that the rater should 
"evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code."  Id., at 
Note (1).  Under VA regulations, separate disabilities 
arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2008); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation 
of the same disability under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (2008); Fanning v. Brown, 4 
Vet. App. 225 (1993).  

The Veteran described pain that radiates from the low back to 
the lower right leg to a point behind the knee.  See hearing 
testimony at page 4.  Lower extremity muscle strength was 
described as normal, and sensory light touch and scratch 
tests of the lower extremities were described as normal in 
the July 2007 VA examiner's report.  However, the July 2007 
examiner noted that deep tendon reflexes were diminished, 
reporting them to be "1-2/4."  Similarly, the November 2004 
VA examiner noted normal muscle strength and sensory touch, 
but also noted diminished deep tendon reflexes finding them 
to be "1-2/4."  Moreover, the November 2004 examiner 
reported the Veteran had an antalgic gait on the right and 
characterized the Veteran's lumbar spine condition as 
creating a "functional impairment slight plus to moderate."

Dr. J.L. did not note any radiculopathy or neuropathy of the 
lower extremity, and neither did the July 2007 examiner.  Dr. 
J.L. stated in a November 2005 report that the Veteran had 
"normal motor function about the upper and lower extremities 
bilaterally . . ., has a normal sensory exam about the upper 
and lower extremities bilaterally . . ., [and] reflexes are 
symmetric about the upper and lower extremities."  
Additionally, there is nothing in the record that suggests 
that the Veteran suffers from foot dangle or drop, weakened 
flexion of the knee, loss of bladder control or other symptom 
of paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, 
DC 8520 (2008).

The record also contains the report of a June 2006 VA 
neurology consult which indicates that the author reviewed 
the entire VA claims folder and which states that in November 
2004, the Veteran had an EMG [electromyography] and nerve 
conduction studies of the lower extremities "revealing 
bilateral process the radiculopathy of S1 root without any 
motor involvement and normal EMG nerve conduction studies."  
The VA examiner noted the Veteran's gait was unremarkable, 
the sensory examination was unremarkable, and that there was 
no wasting and no paralysis.  Finally, VA treatment notes 
from February 2007 and January 2008 indicate the Veteran was 
observed to have a steady gait without use of an assistive 
device.

Here, the Veteran's complaints are that he feels pain 
shooting down the back of his right leg.  The Board observes 
that the Veteran is competent to describe the nature of the 
pain and what he experiences, and recognizes that as a 
fireman, he has had some limited medical training that may 
provide him a basis to render an opinion as to the cause of 
the pain.  However, the Veteran's statements are outweighed 
by the considerable probative weight of the objective medical 
evidence in the record.

In sum, the record contains some objective evidence of nerve 
damage in the July 2007 VA report of diminished deep tendon 
reflexes and antalgic gait.  Other medical observations from 
both before and after the July 2007 examination note no 
abnormal gait and that the Veteran had normal EMG studies.  
Radiating pain is included in the General Ratings Formula and 
is not, alone, a basis for a separate rating.  The Board 
finds that the preponderance of the evidence does not show 
objective neurological complications.  Therefore the Board 
finds that the Veteran does not have objective neurological 
complications meriting a separate rating.  

The Board has considered whether an increased disability 
rating is warranted for the Veteran's lumbosacral DDD 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The July 2007 VA examiner noted that the Veteran complained 
of daily pain and flare-ups, depending on the level of 
activity, occurring about 4-to-5 times per week.  At the 
April 2008 hearing, the Veteran testified that he can not 
stand or sit for more than 10-to-15 minutes, and that the 
most effective pain medication he takes is morphine.  See 
hearing transcript at page 6.  The examiner also noted that 
the Veteran performed range of motion tests only two times 
because of complaints of pain.  The examiner noted no 
weakness or fatigability, but did note "some 
incoordination/antalgic gait on the right."  As stated 
above, the November 2004 examiner reported the Veteran had an 
antalgic gait on the right and characterized the Veteran's 
lumbar spine condition as creating a "functional impairment 
slight plus to moderate."

The Veteran testified, and the medical evidence shows, he has 
received several epidural steroid injections for pain 
management in the lower back.  Finally, the Veteran testified 
that he was prescribed a cane to use to reduce the pain 
radiating to his right leg.  See hearing transcript at page 
4.  The July 2007 examiner noted that the Veteran used a cane 
in the right hand.

After review of the entire record, the Board is unable to 
identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
Prior to November 28, 2005, the Veteran's functional 
impairment did not meet the criteria for a 10 percent rating, 
as described above.  The RO has already assigned an initial 
compensable evaluation for the Veteran's painful motion under 
the rule of DeLuca for that period.  On and after November 
28, 2005, no examiner reported that repetition of forward 
flexion, lateral bending and rotational movements revealed 
excess fatigability, incoordination or weakness.  Muscle 
strength and nerve conduction studies were normal.  The Board 
recognizes that while the record indicates that the Veteran 
uses a cane on the right to assist with walking and has been 
observed to have an antalgic gait on the right, there is 
other evidence of record showing that he has no abnormal gait 
and can ambulate without an assistive device.  Similarly, 
although one examiner has characterized the Veteran's 
functional impairment as "slight plus to moderate," other 
examiners have not so characterized the Veteran's impairment.  
In sum, the Board finds that the criteria of the Diagnostic 
Code contemplates such impairment and that there are no 
clinical findings that would warrant an increased evaluation 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board has considered the possibility of staged ratings.  
Fenderson, supra.  The Board has extended the Veteran's 20 
percent rating from January 3, 2006 to November 28, 2005.  
Otherwise, the Board has found that the criteria for an 
initial rating in excess of 10 percent were not met at any 
time prior to November 28, 2005, and the criteria for an 
initial rating in excess of 20 percent were not met at any 
time.  Accordingly, further staged ratings are inapplicable.  
See id.  

As discussed, the Board has granted a 20 percent rating as of 
November 28, 2005.  Otherwise, the Board finds that the 
preponderance of the evidence is against the Veteran's 
increased rating claim.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim for a rating in 
excess of 10 percent prior to November 28, 2005, and in 
excess of 20 percent on and after that date must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

b. DDD of the Cervical Spine

The veteran is service connected for DDD of the cervical 
spine.  The disability is currently evaluated as 20 percent 
disabling under Diagnostic Code 5243.  

As stated above, the rater can rate DDD under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  The 
July 2007 VA examiner determined that there was no evidence 
of incapacitating episodes.  The Board has reviewed the 
remaining evidence and, similarly, cannot find evidence of 
prescribed bed rest by a physician.  The Board finds that 
there is no evidence of incapacitating episodes.  Without 
such evidence, the Veteran would not benefit from application 
of the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Id.  The Board turns to the 
General Ratings Formula for Diseases and Injuries of the 
Spine.  

Under the General Ratings Formula for Diseases and Injuries 
of the Spine, a 20 percent rating is warranted for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5243.  
In order to warrant a 30 percent disability rating, the 
evidence must show forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  Id.  Ratings in excess of 30 percent require 
ankylosis of the cervical or entire spine.  Id.  

The Veteran does not argue and the evidence does not show 
that he suffers from ankylosis of the cervical spine.  The 
only remaining criteria for a rating in excess of 20 percent 
are for limitation of cervical forward flexion to 15 degrees 
or less.  

The Board notes that normal ranges of motion of the cervical 
spine for VA ratings purposes are flexion and extension of 45 
degrees, right and left lateral flexion of 45 degrees, and 
right and left rotation of 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2008).  

The evidence includes the results of a September 2003 MRI of 
the Veteran's cervical spine.  The radiologist concluded that 
the images showed (1) cervical spinal cord within normal 
limits; (2) mild reversal of usual cervical lordotic 
curvature; (3) at the C4-5 level, right and left 
posterolateral protrusion of the disc, mild spinal canal 
stenosis, mild-to-moderate right foraminal stenosis and 
probable displacement of the exiting right nerve root; (4) at 
the C5-6 level, a left posterolateral desiccated disc 
protrusion, no spinal canal stenosis, moderate left and mild 
right foraminal stenosis and displacement of the exiting left 
nerve root; and, (5) at the C-6-7 level, a posterocentral 
protrusion of the disc, normal spinal canal and a mild 
bilateral foraminal stenosis.  A September 2003 report of Dr. 
M.A. diagnosed the Veteran with "cervical spondylosis with 
associated spinal stenosis with radiculopathy."  Dr. M.A. 
specifically noted "significant foraminal stenosis at this 
level [C4-5] . . . moderate foraminal stenosis on the left 
[at C5-6] and "significant degenerative disk disease is 
noted at C4-5 and C5-6 . . . it is mild at C6-7."

A January 2004 examination report by Dr. T.H. states that the 
Veteran "does have very limited motion of his neck," and 
that extension and foraminal compression caused "tingling 
down the arm."  A March 2004 EMG study indicated "left arm 
weakness in triceps with C7 distribution numbness."  The 
Veteran underwent physical therapy prior to separation from 
service, the records of which indicate that he recovered 
"75%" of function.  

A November 2004 VA examiner noted the Veteran's cervical 
spine as not tender to palpation, no muscle spasm, deep 
tendon reflexes of 1-2/4 bilaterally, and normal muscle 
strength.  The examiner noted a range of motion of flexion of 
35 degrees, [right] rotation of 65 degrees, left rotation of 
15 degrees, right lateral flexion of 25 degrees and left 
lateral flexion of 35 degrees, with complaints of pain at the 
end of ranges of motion.  The examiner noted there was no 
change with repeated flexion and extension.  Finally, the 
November 2004 examiner characterized the Veteran's functional 
impairment as "moderately severe."

In July 2005, VA x-rays resulted in a diagnosis of DDD at 
"C5-C6 and C6-C7 . . . reversal of normal arthrosis."  June 
2006 x-rays resulted in an impression of "some exaggeration 
of the cervical lordosis in the lower cervical region . . . 
the disk spaces are narrowed between C4 and C7 . . . there 
are relatively mild degenerative changes with small marginal 
osteophytes . . there is osteophyte impingement upon the 
intervertebral foramina on the right at the C-4-5 level."  

As noted above, a January 2006 letter from Dr. J.L. indicates 
that the Veteran had forward flexion to 10 degrees on 
November 28, 2005.  The Board observes that the Veteran 
appears to contend, in an August 2006 letter that, based on 
Dr. J.L.'s report, he should be receiving a 30 percent 
disability rating.  The Veteran presumably was referring to 
the 10 degree limited range of motion.  

An August 2007 VA examiner found the Veteran had not had 
surgery and did not use braces on his neck.  The examiner 
stated that the Veteran stated that he had flare-ups three 
times a week "without apparent cause," and that the pain 
radiated down the left arm to three fingers with numbness, 
tingling and burning.  The examiner stated there was no 
report of incapacitating episodes, that the Veteran's 
condition limited his lifting to 15 pounds and that it 
prevented the Veteran from playing golf.  The examiner 
reported the Veteran's cervical spine was tender to palpation 
without muscle spasm, bicep reflexes of 1/4 and triceps 
reflexes of 2/4, and normal sensory capacity in the arms.  
The examiner reported the Veteran's ranges of motion as 
flexion of 30 degrees, extension of 15 degrees, right lateral 
rotation of 40 degrees, left lateral rotation of 15 and 20 
degrees, right lateral flexion of 10 and 18 degrees, and left 
lateral flexion of 15 and 20 degrees.

The evidence establishes that the Veteran's forward flexion 
of cervical motion have consistently been more than 15 
degrees, with only one finding of forward flexion to less 
than 15 degrees.  In November 2004, the examiner reported 
flexion of 35 degrees, and in August of 2007, the examiner 
reported flexion of 30 degrees.  The November 2005 
examination indicating 10 degrees of forward flexion is an 
isolated finding.  Unlike the lumbar spine rating, the later 
examination reports and treatment records do not indicate a 
similar, ongoing increase in disability.  The Board finds 
that the preponderance of the evidence shows that the 
Veteran's cervical spine disability has not been productive 
of limited forward flexion of 15 degrees or less.  Thus, the 
Board finds that the criteria for a rating in excess of 20 
percent disability rating have not been met.  

The General Ratings Formula also states that the rater should 
"evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code."  Id., at 
Note (1).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that 
none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban, supra at 261- 62 (1994).

As indicated in the discussion above, the Veteran's cervical 
spine disability has included a component of radiculopathy 
since service connection was granted.  The September 2003 MRI 
resulted in findings of "probable displacement of the 
exiting right nerve root," and "displacement of the exiting 
left nerve root."  The September 2003 report of Dr. M.A. 
diagnosed the Veteran with "cervical spondylosis with 
associated spinal stenosis with radiculopathy."  A March 
2004 EMG study indicated "left arm weakness in triceps with 
C7 distribution numbness," and "chronic C7 radiculopathy on 
the left side," with no evidence of a "plexopathy or other 
root involvement."  A November 2004 VA examiner noted deep 
tendon reflexes of 1-2/4 bilaterally and normal muscle 
strength.  The August 2007 VA examiner reported the Veteran's 
cervical spine was tender to palpation without muscle spasm, 
bicep reflexes of 1/4 and triceps reflexes of 2/4, and normal 
sensory capacity in the arms.    

In sum, the evidence includes a diagnosis of radiculopathy of 
the left arm associated with the Veteran's service-connected 
cervical disability.  The radicular symptoms are described by 
the Veteran in the April 2008 hearing as pain which radiates 
down the back of the left arm and across the left forearm to 
the fingers.  See hearing transcript at page 11.  The Veteran 
described how his index and middle fingers and left thumb 
felt numb and burning.  See hearing transcript at page 12.  
The record shows left arm weakness in March 2004 and 
diminished deep tendon reflexes in November 2004 and August 
2007.  The Veteran testified that he is right handed.  See 
hearing transcript at page 12.

The Board finds that the medical evidence of record supports 
a finding that the Veteran's left arm radiculopathy is due to 
his service-connected cervical spine disability.  He is thus 
entitled to benefits for that disability under Estaban and 
section 4.25.  The Board will determine the appropriate 
diagnostic code.

Assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.

The Board observes that 38 C.F.R. § 4.124a, Diagnostic Code 
8515 [median nerve, paralysis of] pertains to radiculopathy 
affecting the index and middle fingers and the thumb, and 
flexion of the wrist.  Similarly, Diagnostic Code 8516 [ulnar 
nerve, paralysis of] pertains to radiculopathy affecting the 
ring and little finger and flexion of the wrist.  In this 
case, the medical evidence clearly includes evidence that the 
Veteran's condition includes weakened triceps and painful 
sensation radiating from the neck through the back of the 
left arm to the fingers on the left hand.  In addition, the 
Board has considered Diagnostic 8510 [upper radicular group 
(fifth and sixth cervicals), but notes that the medical 
evidence in this case clearly states that the Veteran's 
condition is due to C7 distribution.  Thus, the Board finds 
that Diagnostic Codes 8510, 8515 and 8516 are not for 
application in this case.

The Board determines that Diagnostic Code 8514 [musculospiral 
nerve (radial nerve) paralysis of] pertains to radiculopathy 
affecting the triceps, wrist, hand and fingers.  Thus, the 
Board finds that Diagnostic Code 8514 most appropriately 
reflects the medical evidence of record.  

Diagnostic Code 8514 provides for a 20 percent disability 
rating for mild and moderate incomplete paralysis of the 
radial nerve of the minor, or nondominant, extremity, and a 
40 percent disability rating for severe incomplete paralysis 
of the minor extremity.  Diagnostic Code 8514 is subject to 
the proviso provided under the schedule of ratings for 
diseases of the peripheral nerves:

The term "incomplete paralysis," with this and 
other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less 
than the type picture for complete paralysis given 
with each nerve, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The 
ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine 
with application of the bilateral factor.



In this case, the medical evidence shows more than "wholly 
sensory" involvement.  The evidence shows left arm weakness 
and diminished deep tendon reflexes.  At the April 2008 
hearing, the Veteran testified that he was experiencing a 
loss of grip strength of the left hand.  See hearing 
transcript at page 12.  Objective medical evidence does not 
indicate that the Veteran's left hand can not extend or flex, 
or that he has problems making lateral or other movements of 
the hand, or that he experiences any paralysis of the 
triceps, forearm, wrist or hand, and thus the symptomatology 
reported by the Veteran do not rise to severe symptoms.  In 
that vein, the Board observes that although the word 
"severe" is not defined in VA regulations, "severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Ninth New Collegiate Dictionary (1990) at page 
1078.  Thus, the Board finds, after review of the entire 
medical record, that the Veteran's symptoms are more 
accurately described as moderate incomplete paralysis.

For the reasons stated above, the Board finds that the 
Veteran's left arm radiculopathy has been medically shown 
since the date of service connection and the evidence shows 
that the condition has been moderate from the date of service 
connection.  Thus, the Board grants entitlement to a 20 
percent disability rating for moderate incomplete paralysis 
of the non-dominant arm under Diagnostic Code 8514.

The Board has considered whether an increased disability 
rating is warranted for the Veteran's cervical spine DDD 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The July 2007 VA examiner noted that the Veteran complained 
of pain at the end of ranges of motion, but did not report 
complaints of flare-ups.  The examiner noted that the 
Veteran's cervical disability resulted in "moderately 
severe" functional impairment, but stated that there was 
"no weakness, fatigability, [or] incoordination."  At the 
April 2008 hearing, the Veteran testified that he has pain 
which begins at the neck and radiates down the left arm.  See 
hearing transcript at pages 11-12.  

After review of the entire record, the Board is unable to 
identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
No examiner reported that repetition of forward flexion or 
rotational movements revealed excess fatigability, 
incoordination or weakness.  The Board has recognized the 
radicular component of the cervical spine above.  In sum, the 
Board finds that the criteria of the Diagnostic Code 
contemplates the impairment described in the medical records 
and that there are no clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board has considered the possibility of staged ratings.  
Fenderson, supra.  The Board, however, concludes that the 
criteria for a rating in excess of 20 percent for cervical 
spine DDD have at no time been met.  Similarly, the criteria 
for a rating in excess of 20 percent for left arm 
radiculopathy are not met at any time during the period on 
appeal.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's cervical spine DDD claim.  
To the extent possible, the Board has resolved doubt in favor 
of the Veteran by granting a separate rating for the 
Veteran's neurological complications of the left arm 
radiculopathy.  As to the cervical spine DDD itself, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c. GERD

GERD is not among the listed conditions of the Ratings 
Schedule.  The RO assigned a rating by analogy.  See 38 
C.F.R. § 4.20 (2008) (when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  The Veteran's GERD is currently 
assigned a 10 percent disability rating by analogy to 38 
C.F.R. § 4.114, DC 7346 (hiatal hernia).  

Under DC 7346 (hiatal hernia), a 60 percent disability rating 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114 (2008).  A 30 percent disability 
rating is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
disability rating is warranted with two or more of the 
symptoms for the 30 percent evaluation, though of less 
severity.  Id.  

The Veteran described his GERD at a September 2004 VA 
examination.  The Veteran indicated that he had substernal 
burning, particularly brought on by spicy food.  He had 
prescription medication.  He indicated that he wakes up two 
to three times a week with frank reflux of material in his 
mouth, accompanied by coughing.  He had prolonged coughing 
episodes frequently after meals, even when he does not have 
frank reflux.  He described the coughing problem as "chronic 
bronchitis" although the examiner disagreed and stated that 
the problem is postprandial and very suggestive of reflux.  
He denied chronic wheezing, shortness of breath and denied 
frequent infections.  The examiner indicated that the problem 
occurred only very occasionally, and had not been a serious 
problem.  

The medical evidence shows that an August 2007 VA examiner 
noted the Veteran complained of "reflux at night with very 
few, if any, when awake."  The examiner found no dysphagia, 
odynophagia, melena, nausea or vomiting or unintended weight 
loss.  There are no other medical records regarding the 
Veteran's GERD with the exception of prescription notations.

At the April 2008 hearing, the Veteran testified that he has 
"attacks" when he lays down that occur about 3-to-4 times a 
week and attacks which occur without acid about 4-to-5 times 
per week and which cause pain up his arm and shoulder.  He 
further testified that he "coughs" up acid and has to spit 
it out.  He testified that "you can't swallow or gargle it 
maybe because it burns so bad."  See hearing transcript at 
pages 15 and 16.  

The Veteran also submitted several statements from co-
workers, all of whom are firefighters and one of whom is a 
paramedic.  They essentially state that the Veteran has 
experienced acid reflux for a long period of time, and that 
the episodes are "severe enough to cause him to complain of 
his pain and discomfort."  On one occasion, the condition 
was so painful that they transported him to a hospital 
emergency room to be evaluated.  See statement of G.C.

In sum, the evidence establishes that the Veteran experiences 
epigastric distress with dysphagia and heartburn which causes 
pain in his arm and shoulder, and has experienced such 
symptoms over an extended time and that it has affected the 
Veteran's health on at least one occasion to the point where 
trained emergency professionals were so concerned about his 
health, they took him to a hospital for treatment.

The Board finds that the evidence is at least in equipoise 
that all criteria of the 30 percent disability rating under 
Diagnostic Code 7346 have been met.  The Board has also 
considered whether the evidence supports the criteria of a 
higher disability rating.  

Although the Board observes the Veteran's condition causes 
pain, there is no evidence of vomiting, material weight loss 
and hematemesis or melena with moderate anemia.  The Board 
recognizes that the Veteran's symptoms combined to cause a 
singular episode causing concern, it does not appear that the 
condition causes an impairment of his health to a degree not 
contemplated by the 30 percent disability rating.  For those 
reasons, the Board does not find award of a disability rating 
greater than 30 percent is warranted.

The Board has considered the possibility of staged ratings.  
Fenderson, supra.  The Board, however, concludes that the 
criteria for a 30 percent rating have been met since service 
connection and that the criteria for a rating in excess of 30 
percent have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See id.  

The Board finds that the evidence in favor of an initial 30 
percent rating for GERD is at least in equipoise.  The Board 
has granted an initial 30 percent accordingly.  The Board 
finds that the preponderance of the evidence is against an 
initial rating in excess of 30 percent.  To that extent, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

d. Hypertension

The Veteran's service-connected hypertension is rated as 
noncompensably disabling under Diagnostic Code 7101 for 
Hypertensive vascular disease.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  

Diagnostic Code 7101 provides for a 60 percent rating for 
diastolic pressure predominantly 130 or more and a 40 percent 
disability rating for diastolic pressure predominantly 120 or 
more.  Id.  A 20 percent disability rating is warranted for 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Id.  A 10 percent 
disability rating is warranted for diastolic pressure 
predominantly 100 or more or systolic pressure predominantly 
160 or more; or for an individual who requires continuous 
medication for control.  Id.  

The Board recognizes that the Veteran testified that he had 
been prescribed hypertension medication while on active duty.  
See hearing transcript at page 21.  The Board has carefully 
reviewed the Veteran's service treatment records and has been 
unable to find any such prescription during service.  The 
Veteran's service treatment records show that on March 17, 
2004, he had blood pressure of 149/99.  The treatment note 
indicates that the Veteran claimed his blood pressure was not 
usually this high.  On April 15, 2004, he had blood pressure 
of 147/98 in the office and home blood pressure readings of 
147-156 systolic and 90-98 diastolic.  The note specifically 
indicates that the Veteran had no symptoms and was on no 
medications.  On May 13, 2004, the Veteran had readings of 
142-156 systolic and 88-94 diastolic, with no medications and 
no symptoms.  A prescription profile covering the period of 
January to May 2004 does not show any antihypertensive 
medications.

The Veteran sought additional treatment shortly after 
separation.  On June 25, 2004, the Veteran had a blood 
pressure reading of 148/100.  He was given a one week sample 
of Altace, an antihypertensive medication.  On July 13, 2004, 
he was given a permanent prescription for Altace.  In June 
2005, the Veteran's prescription was changed from Altace to 
Lisinopril, which he continues to take.  Prior to June 25, 
2004, the Veteran did not require continuous medication to 
control his hypertension, and his blood pressure readings 
were uniformly below 100 for diastolic pressure and 160 for 
systolic pressure.  

The Veteran's inservice blood pressure readings do not 
support an initial compensable rating prior to June 25, 2004.  
The blood pressure readings recorded as the Veteran separated 
from service show systolic pressure that did not rise above 
160 and diastolic pressure that did not rise above 100.  As 
noted above, the Board has carefully reviewed the service 
medical records and has not found a prescription for 
treatment of the Veteran's hypertension during service.  
Again, the first evidence of such medication is contained in 
the nursing note indicating that the prescription for 
hypertension medication began on June 25, 2004.  For those 
reasons, the Board finds that an initial rating between May 
31, 2004, the day following separation, and June 25, 2004, 
when medication was prescribed, is not warranted.  An initial 
compensable rating prior to June 25, 2004, is not warranted.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Resolving doubt 
in favor of the Veteran, the Board finds that the Veteran's 
hypertension required continuous medications for control as 
of June 25, 2004.  Accordingly the criteria for an initial 
rating of 10 percent are met as of June 25, 2004.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101.  The Board will inquire 
whether the Veteran's blood pressure readings warrant an 
initial rating in excess of 10 percent on and after June 25, 
2004.  

The Veteran essentially contends that he has provided blood 
pressure readings which establish a higher disability rating.  
The Veteran testified at the hearing that he had provided 
numerous blood pressure readings he recorded as well as some 
recorded by fire department personnel.  

For the period beginning on June 25, 2004, continuing to the 
present, the Veteran's blood pressure readings must be 
predominantly above 200 systolic and 110 diastolic for a 
rating in excess of 10 percent.  See 38 C.F.R. § 4.104, DC 
7101, supra.  

The record includes numerous blood pressure readings taken by 
VA and by fire department personnel provided by the Veteran.  
The Veteran submitted pages of blood pressures taken between 
June 10, 2005, and July 12, 2005, with ranges of a high 
systolic pressure reading of 158 on July 12 and high 
diastolic pressure readings of 106 on June 10, and 26, and 
July 2 and 9, and low systolic readings of 134 and low 
diastolic readings of 96.  The Veteran's records for June and 
July 2005 include 25 blood pressure readings in all, with no 
systolic readings above 200 and no diastolic readings above 
110.  

The Veteran also submitted blood pressure readings taken 
between February 8 and 24, 2006.  Those readings include a 
high systolic pressure reading of 179 and high diastolic 
readings of 116.  The 22 blood pressure readings include 11 
diastolic pressure readings of or in excess of 110.  Finally, 
the Veteran submitted a February 11, 2003, blood pressure 
reading of 122 systolic and 80 diastolic.

The record includes VA blood pressure readings from February 
2004, June, July and August 2005, March, June and August 
2006, February, March and July 2007, and January 2008.  None 
of the systolic readings are 200, and none of the diastolic 
readings are 110 or more.  The Board notes that the Veteran 
submitted a record of blood pressure readings taken on June 
17, 2005, of 146/104.  A VA blood pressure reading taken on 
June 17, 2005, indicates a blood pressure of 129/98.  

After beginning Lisinopril on June 20, 2005, a follow-up 
visit for VA treatment in July 2005 notes that the dosage was 
increased as the Veteran's home readings had shown systolic 
pressures in the 140s and 150s and diastolic pressures in the 
high 90s and low 100s.  Similarly, the Veteran's records 
indicate blood pressure readings on February 24, 2006, of 
140/90 and 138/88, and VA records include a March 9, 2006, of 
135/93.  

The question is whether the readings of record predominately 
indicate diastolic pressure readings of 110 or more.  The 
Board finds that they do not.  Of the 67 blood pressure 
readings reviewed by the Board, 56 show a diastolic pressure 
of less than 110, while 11 readings show diastolic readings 
of 110 or more.  The Board notes that predominate is not 
defined in the regulations.  However, its common definition 
is "being most frequent or common."  See Merriam-Webster's 
Collegiate Dictionary, 11th Edition (2003) at 978.  Using 
that definition as a guide, the Board notes that the number 
of diastolic readings of 110 or more are far less than those 
less than 110.  In addition, VA readings were taken over a 
long period of time, substantially longer than those provided 
by the Veteran.  That fact supports a conclusion that the 
diastolic blood pressure readings of 110 or more were not 
predominant over the years.  Moreover, no reading of record 
presents a systolic pressure of 200 or more.  

Finally, the Board notes that the August 2007 VA examiner 
seemed to discount the Veteran's home and fire department 
blood pressure readings.  The Board observes that there is no 
way to determine under what conditions the Veteran took the 
readings; that is, it can not be determined from the bare 
record whether the Veteran's readings were taken while 
standing, sitting or supine, or whether the Veteran had 
exercised soon before taking the readings.  There is, in 
short, no way for the Board to determine the validity of the 
readings.  But, even assuming the validity of the readings, 
they do not meet the criteria for a 20 percent disability 
rating under Diagnostic Code 7101.  

The Veteran also argued in a March 2006 statement that he has 
been informed by his doctors that his blood pressure would be 
predominantly 160-170 systolic and 110-120 diastolic and 
therefore he should be entitled to a higher rating.  Review 
of the criteria for a rating in excess of 10 percent shows 
that the question is not whether his blood pressure would be 
predominantly above 200 systolic and 110 diastolic, but 
whether it actually is that high.  See 38 C.F.R. § 4.104, DC 
7101.  The Veteran's argument is unavailing.


The Board further notes the readings do not support a finding 
of a 40 or 60 percent disability rating under Diagnostic Code 
7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  There 
are no records of diastolic pressure readings of 120 or more.  
Ratings of 40 or 60 percent have not been warranted at any 
time.  See id.

The Board has considered the possibility of staged ratings.  
Fenderson, supra.  The Board has assigned a staged rating of 
10 percent, effective June 25, 2004.  The Board has concluded 
that the criteria for a compensable rating were not met prior 
to that date and that the criteria for a rating in excess of 
10 percent have not been met on or after that date.  
Accordingly, further staged ratings are inapplicable.  See 
id.  

For those reasons, the Board finds that the Veteran is 
entitled to a 10 percent disability rating for service-
connected hypertension effective June 25, 2004.  To that 
extent, the claim is granted.  For an initial compensable 
rating prior to June 25, 2004, and a rating in excess of 10 
percent at any time, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim for an initial compensable rating prior to June 
25, 2004, and a rating in excess of 10 percent at any time 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

e. Extraschedular Ratings

The Board has considered whether referral for an 
extraschedular rating is warranted.  An extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case includes factors such as marked interference 
with employment or frequent periods of hospitalization that 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected lumbar, cervical spine, left arm 
radiculopathy, GERD and hypertension disabilities.  The 
medical evidence fails to demonstrate that the symptomatology 
of any of the Veteran's disabilities is of such an extent 
that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the ratings criteria.  Accordingly, the 
Board finds that the Veteran's disability picture has been 
contemplated by the ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for any of his disabilities.  In addition, 
although the Veteran has claimed he is not able to fully 
perform his duties as a firefighter, the evidence reveals 
that his employer has accommodated his disabled conditions 
and that the Veteran continues to be employed.  The Board 
finds that referral for extraschedular evaluation is not 
warranted for the lumbar and cervical DDD, GERD or 
hypertension.  

III. Right and Left Elbow Increased Ratings Claims

In an April 2008 written submission, filed after the claims 
file had been submitted to the Board, the Veteran withdrew 
increased ratings claims for right and left elbow disorders.  
The written statement was received by the Board on April 10, 
2008.

Under 38 U.S.C.A. § 7105, the Board does not have 
jurisdiction over issues withdrawn by the Veteran.  Pursuant 
to 38 C.F.R. § 20.204, the Veteran or his representative can 
withdraw his appeal, or any issue therein, in a written 
submission to the Board.  In this case, the April 10, 2008, 
statement has all the required information.  Pursuant to 
38 C.F.R. § 20.204(b), the withdrawal was effective upon 
receipt by the Board, or in this case, on April 10, 2008.  
Thus, the Board has no jurisdiction to consider the issue of 
an increased disability rating for a right elbow disability 
and a separate left elbow disability which have been 
withdrawn and they shall therefore be dismissed. 


ORDER

Entitlement to an initial disability rating for service-
connected DDD of the lumbar spine in excess of 10 percent 
prior to November 28, 2005, is denied.

Entitlement to an initial disability rating for service-
connected DDD of the lumbar spine of 20 percent is granted, 
effective November 28, 2005, subject to controlling 
regulations applicable to the payment of monetary benefits.



	(CONTINUED ON NEXT PAGE)

ORDER (CONTINUED)

Entitlement to an initial disability rating for service-
connected DDD of the lumbar spine in excess of 20 percent on 
and after November 28, 2005, is denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected cervical spine DDD is denied.

Entitlement to a disability rating of 20 percent for left arm 
radiculopathy due to service-connected cervical spine DDD is 
granted, effective May 31, 2004, and subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating for service-connected GERD 
of 30 percent is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability rating for service-connected 
hypertension of 10 percent is granted effective June 25, 
2004, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an increased initial disability rating for a 
right elbow disability is dismissed.

Entitlement to an increased initial disability rating for a 
left elbow disability is dismissed.


REMAND

The Board must remand four issues for further development and 
adjudication.

The Veteran's service-connected chronic urticaria is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 7825.  The Veteran contends that he 
experiences constant itching and pain and treats the 
condition with a prescribed steroid.  He testified at the 
April 2008 hearing that his symptoms come and go 3-to-4 
occasions per month and that the episodes last 2-4 hours.  He 
also experiences more severe outbreaks about once every 2-to-
3 months which last 6-to-8 hours at a time.  He testified 
that the condition was "very itchy" and that he used a 
steroid almost everyday.  See hearing transcript at pages 26 
and 27.

The medical evidence indicates the Veteran takes 
triamcinolone which is described as a corticosteroid.  A July 
2007 VA examiner examined the Veteran and noted a "very 
faint area of light brown hyperpigmentation approximately 3 x 
3 cm [centimeters]" which, the examiner determined, was not 
urticaria.  

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which, like this 
one, concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded that 
case for the VA to schedule the Veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling. 

The evidence in the claims file does not indicate, nor does 
the Veteran assert, that he has disfigurement of the head, 
face, or neck, or that he has disability from scars.  His 
skin disorder has been only been evaluated once at a time 
when there was no evidence of the service-connected 
disability.  The Board finds the evidence as a whole is 
insufficient to rate the Veteran's chronic urticaria.  The 
Board must remand for an adequate examination.  

Additionally, remand is necessary for the chronic urticaria 
claim to ensure full and complete compliance with the duty-
to-notify provisions enacted by the VCAA.  The U.S. Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letters sent to the Veteran in June 2004, July 2004 and 
March 2006 concerned the Veteran's other claims, not his 
urticaria.  Since the evidence needed to substantiate the 
Veteran's other claims differs than that needed to show 
entitlement to a compensable rating for chronic urticaria, 
the Board is constrained to remand the issue for compliance 
with the notice provisions contained in this law and to 
ensure the Veteran has had full due process of law.  While 
this case has been on appeal, the Court issued the decision 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), altering 
the standard for VCAA compliance in increased ratings claims.  
The Board remands to ensure compliance with the VCAA under 
current controlling precedent.

For the effective date for increased ratings claims for the 
right and left elbows and the clavicle, the RO granted 
increased disability ratings of 30 percent for the right 
elbow, 20 percent for the left elbow, and 20 percent for the 
clavicle, all effective July 18, 2007, in a March 2008 rating 
decision.  The Veteran contended in a March 2008 statement 
that he was in disagreement with the increased ratings and 
effective dates.  As discussed ABOVE, the Veteran withdrew 
the right and left elbow disability rating issues from this 
appeal in a written statement dated April 10, 2008.  However, 
the RO has not issued a statement of the case (SOC) 
addressing the issues of whether the Veteran is entitled to 
effective dates earlier than July 18, 2007, for the increased 
disability ratings for right and left elbow disabilities, and 
clavicle disability.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that where an NOD is filed, but an SOC 
has not been issued, the Board must remand the claim so that 
an SOC may be issued.  For these reasons, the issues must be 
remanded pursuant to Manlincon.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the chronic 
urticaria claim.  The notice should comply 
with current, controlling legal guidance 
for increased ratings claims in accordance 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

2.  Schedule the Veteran for an 
examination by an appropriate medical 
provider, who should describe the 
Veteran's service-connected urticaria 
during an "active" stage or during an 
outbreak of his service-connected chronic 
urticaria skin disability.  The examiner 
should particularly describe any 
symptomatology associated with the service 
connected chronic urticaria and describe 
whether the Veteran's chronic urticaria 
condition is being treated with 
intermittent or continuous 
immunosuppressive therapy.  A report of 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the rating for chronic 
urticaria.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

4.  Provide the Veteran with a statement 
of the case as to the issues of effective 
dates earlier than July 18, 2007 for a 30 
percent disability rating for service-
connected right elbow, a 20 percent 
disability rating for service-connected 
left elbow, and a 20 percent disability 
rating for service-connected clavicle.  
The Veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive appeal 
is not filed, the claims should not be 
certified to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


